Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3-9, 11 and 12 are currently under examination, wherein claims 1, 3 and 11 have been amended in applicant’s amendment filed on December 9, 2021. Original claim 2 has been cancelled by the applicant in the same amendment. Claim 10 has been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1, 4, 6, 7, 9, 11 and 12 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 2, 3, 5 and 8 under 35 U.S.C. 103 as stated in the Office action dated October 4, 2021 have been withdrawn in light of applicant’s amendment filed on December 9, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by JP (2013-256584 A).
oC or higher; and a flux comprising a thermosetting resin binder including an epoxy resin and a benzoxazine resin, a curing agent including a phenolic resin having by mass for instance up to about 100% of a phenolic hydroxyl group and up to about 100% of an allyl group respectively within the molecule, and an activating agent comprising an organic acid including adipic acid having a melting point of 153.2oC (abstract, paragraphs [0005], [0030], [0032], [0036]-[0038], [0041], [0043], [0061], [0062] and [0067]). JP (‘584 A) further discloses that the ratio of the equivalent of the curing agent to the equivalent of the epoxy resin is in the range of 0.8-1.2 (paragraph [0043]). For a thermosetting resin binder comprising 90% of an epoxy resin and 10% of a benzoxazine resin and 80% of a phenolic resin disclosed by JP (‘584 A) (i.e. the ratio of the equivalent of the curing agent to the equivalent of the epoxy resin is 0.9) would have a ratio as claimed in claim 2 of 90:80:10; and a ratio as claimed in claim 3 of 1.0. The ratio ranges disclosed by JP (‘584 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I.	
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP (‘584 A) in view of JP (2002-047391 A).
With respect to claim 5, JP (‘584 A) does not specify the benzoxazine as claimed. JP (391 A) disclosed a thermosetting resin composition containing a thermosetting resin having a dihydrobenzoxazine ring (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP (‘584 A) in view of Burris (US 4,389,501).
With respect to claim 8, JP (‘584 A) discloses that a variety types of epoxy resin can be used (paragraphs [0036]-[0038]) without specify the diluent as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a portion of the epoxy resin of JP (‘584 A) with the claimed diluent in the thermosetting resin binder of JP (‘584 A) with an expectation of success, because these epoxy resins are functionally equivalent as disclosed by Burris (‘501) (abstract and col. 1, lines 35-65). See MPEP 2144.06.
Response to Arguments
6.	The applicant’s arguments filed on December 9, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that the examiner has failed to acknowledge the claim for foreign priority. In response, see the bibliographic data sheet dated July 27, 2021.
Second, the applicant argues that JP (‘584 A) only discloses that either an epoxy resin or a benzoxazine resin can be used in combination with a phenolic resin. In response, the examiner notes that the applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. JP (‘584 A) does not limit that only one resin disclosed in paragraph [0032] can be used in combination with only one curing agent disclosed in paragraph [0038] at all, at least suggesting that any combinations of resins and curing 
	Second, the applicant argues that the rejections go beyond the “necessary reconstruction” allowed by MPEP 2145; and without the guidance provided by applicant’s disclosure, the skilled artisan would never achieve the hypothetical 90:80:10 ratio. In response, the examiner notes that JP (‘584 A) discloses that the content ranges of epoxy resin and benzoxazine resin would be up to 100% respectively; and the ratio of the equivalent of the curing agent to the equivalent of the epoxy resin is in the range of 0.8-1.2 (i.e. the content of the curing agent 80-120%) as discussed above. The content ranges disclosed by JP (‘584 A) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any contents of epoxy resin, benzoxazine resin and the curing agent within the disclosed ranges of JP (‘584 A) with an expectation of success because JP (‘584 A) discloses the same utility over the entire disclosed ranges. The grounds of rejections as discussed in the Office action dated October 4, 2021 relied only on the knowledge disclosed in the prior art reference, which was within the level of one of ordinary skill in the art and did not include knowledge gleaned only from applicant's disclosure. Therefore, the rejections are proper and maintained.
	Third, the applicant argues that evidences of unexpected results are provided in the instant specification. In response, see examiner’s responses to applicant’s arguments above. The same results would be expected from the claimed and prior art’s solder pastes because of the overlapping ranges as discussed above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/13/2022